El Juez Asoclvdo Señor Wolf,
emitió la opinión del tribunal.
La apelante y Juan Cruz Ortiz Pagán eran los padres de un hijo natural reconocido llamado José Guillermo Ortiz. El hijo falleció en el año 1911, antes que el padre. Este último murió en 1923. La apelante reclamaba por derecho de representación una parte de la herencia de Juan Cruz Ortiz Pagán. La corte de distrito desestimó la demanda.
El caso no se diferencia de uno en que cualquier hijo premuere a su padre. El hijo fallecido no hereda nada y no teniendo descendientes nada puede transmitir. El derecho de representación va en lñiea descendente pero no en línea ascendente. 7 Manresa, (2da. Ed.), Comentarios al Código Civil, páginas 49, 53 y 58. Código Civil de Puerto Rico, artículo 899.

Debe confirmarse la sentencia apelada.